Case 2:19-cv-10890-SJM-APP ECF No. 24 filed 04/01/19        PageID.608   Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 THE HUNTINGTON NATIONAL                     Case No. 2:19-cv-10890
 BANK,
                                             HONORABLE STEPHEN J. MURPHY, III
            Plaintiff,

 v.

 SAKTHI AUTOMOTIVE GROUP
 USA, INC., et al.,


            Defendants.
                                 /

       ORDER GRANTING PLAINTIFF'S MOTION TO AMEND
 BRIEFING SCHEDULE AND RESETTING EVIDENTIARY HEARING [22]

      On March 27, 2019, Plaintiff Huntington National Bank ("Huntington") filed

its complaint and an emergency motion for appointment of receiver and temporary

restraining order. ECF 1, 6. Defendants Sakthi Automotive Group USA, Inc., Sakthi

America Corporation, and Sakthi Real Estate Holdings, Inc. ("Sakthi Defendants")

filed their answer the same day. ECF 14. On March 28, 2019, Sakthi Defendants filed

a response in opposition to Huntington's emergency motion, ECF 16, and the Court

held a hearing on the motion. On March 29, 2019, the Court entered an order denying

the motion. ECF 19. The Court's March 29 Order set a weekend deadline of March

31, 2019, for Plaintiff to file a motion for preliminary injunction and required

Defendants to file their response by Monday, April 1, 2019, at 5:00pm. Id. The Court

also set an evidentiary hearing for Wednesday, April 3, 2019. Id. The Court



                                         1
Case 2:19-cv-10890-SJM-APP ECF No. 24 filed 04/01/19         PageID.609    Page 2 of 3



recognized, however, that these short deadlines might make it difficult for the parties

and their counsel to prepare the necessary evidence and schedule witness testimony.

Consequently, the Court welcomed the parties to either file a proposed stipulated

order to extend these dates or to otherwise move the court. Id.

      On March 30, 2019, Huntington filed a motion to amend the briefing schedule

and to postpone the evidentiary hearing. ECF 22. Huntington requests that it have

until Wednesday, April 3, 2019, at 5:00pm to file its motion for preliminary injunction

and that the Sakthi Defendants be given until Saturday, April 6, 2019, at 5:00pm to

file their response. Id. at 569. Huntington further requests that the evidentiary

hearing be adjourned until the week of April 8, 2019, to allow Huntington "sufficient

time to call two to three witnesses to testify." Id. Sakthi Defendants responded in

opposition to Huntington's motion to amend briefing dates and submitted that the

Court should deny Huntington's request "or cancel the April 4, 2019 hearing

altogether." ECF 23, PgID 579. Sakthi Defendants further requested that the Court

award "reasonable expenses and attorneys fees incurred in opposing [the] motion"

and "sanction Plaintiff for failure to comply with this Court's 3/29/19 Order[.]" Id.

Sakthi Defendants have not demonstrated that they will be prejudiced by a minor

extension of the Court's previously imposed deadlines for the preliminary injunction

motion. The Court finds that good cause exists to briefly extend the deadlines set in

its March 29, 2019 Order to allow the parties adequate time to prepare argument and

evidence in support of, or in opposition to, a preliminary injunction.




                                           2
Case 2:19-cv-10890-SJM-APP ECF No. 24 filed 04/01/19        PageID.610   Page 3 of 3



                                       ORDER

      WHEREFORE, it is hereby ORDERED that Huntington's motion to amend

the briefing schedule and to adjourn the evidentiary hearing [22] is GRANTED.

      IT IS FURTHER ORDERED that the Court will conduct an evidentiary

hearing on a motion for preliminary injunction on Wednesday, April 10, 2019, at

1:00 p.m. Plaintiff shall FILE a motion for preliminary injunction by Wednesday,

April 3, 2019, at 5:00 p.m. Defendants shall FILE a response brief by Monday,

April 8, 2019, at 12:00 p.m. (noon).

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: April 1, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 1, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         3
